%
‘

Co Oo NN DH OH Fe WD YN

NH Nw NY NY KN WN KN HD KN Re Hee ee ee
oN HO Hh BP WHO NYO KH ODO CO Oo HS DH DH RP WY NY YK O&O

Case 4:18-cr-02000-LCK Document 45 Filed 04/22/19 Page 1of5

 

 

 

 

 

 

 

 

 

 

__ jf FILED , LODGED
RECEIVED COPY
ELIZABETH. & STRANGE
cting United states Attorney

District of Arizona APR 22 2019
MICHAEL JETTE
Assistant U.S. Attorney CLERK US DISTRICT COURT
Arizona State Bar #021843 BY A DEPUTY

 

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: Michael.j ette@usdo} .ZOV
Attorneys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA |

United States of America, CR 18-02000-JGZ (LC

Plaintiff,

vs. A enns, PLEA AGREEMENT

Jimmy Watson Sr. Fast Track U.S.S.G. § 5K3.1
(dba JSJ, LLC),

Defendant.

 

 

 

The parties enter into the following agreement:

1.. Defendant will enter a plea to Count 9 of the Indictment, Unlawful
Employment of Aliens, a misdemeanor offense, in violation of 8 U.S.C. §§ 1324a(a)(1)(A);
1324a(a)(2); 1324a(f); and 1324(a)(3).

2. The government will dismiss counts 1-8 in the Indictment charging the
defendant with Harboring Illegal Aliens for Profit, a felony, in violation of 8, United States
Code, Section 1324(a)(1(A)Gii) and 1324(a)(10B)(i). The government will dismiss these
charges at the time of sentencing.

3. The elements of Unlawful Employment of Aliens are as follows:

a. The defendant knowingly hire, continued to employ, and engage in a pattern of
practice of hiring and continuing to employ

b. Aliens who were unauthorized by law with respect to such employment (as

defined in Title 8 United States Code, Section 1324a(a)(h)(3)):

 
—_—

DO wNO NbN KN HN HN HN WN NO RRB RR Re Re Re ee
oOo ~~ OH nr B&B WHO NO YK OD OO fF AT DB NH SP WO NO KF OD

Oo Oe ND WwW RW DN

 

Case 4:18-cr-02000-LCK Document 45 Filed 04/22/19 Page 2 of 5

c. With knowledge that the aliens were unauthorized for such employment.

4, The maximum penalty for the offense to which the defendant is pleading
guilty is six (6) months in custody, a maximum fine of $3,000 for each unauthorized alien,
or both, and a $10 special assessment.

5. Pursuant to this plea agreement and Fed. R. Crim. P.11(c)(1)(Q), eee
government and the defendant stipulate to no jail time. 20,00 LM |

6. As a condition of this plea, the defendant agrees to pay $50;000.00 in

fendant’s

 
  
 

fines prior to sentencing for the hiring of seven ae hee aliens. The
fine-will-be-offset-by-an-estimated-$26,006-00-vith+the forfeiture of:
a. 2000 Freightliner Corp. Century, VIN: 1FUYSSZB7YPF03
b. 1998 Utility Semi-Trailer, VIN: 1UYVS2536WU266964
7. The defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status if defendant is not a citizen of the United States.
Under federal law, a broad range of crimes are removable offenses, including the offense(s)
to which defendant is pleading guilty. Removal and other immigration consequences may
be the subject of a separate judicial or administrative proceeding, and the defendant has
discussed the direct and collateral implications this plea agreement may have with his or

her defense attorney. Defendant nevertheless affirms that he/she wants to plead guilty

_regardless of any immigration consequences that this plea may entail, even if the

consequence is defendant’s automatic removal from the United States. =.
8. Defendant waives: (1) any right to appeal the Court’s entry of judgment

against the defendant; (2) any right to appeal the imposition of sentence upon defendant

under 18 U.S.C. § 3742 (sentence appeals); and (3) any right to collaterally attack

defendant’s conviction and sentence under 28 U.S.C. § 2255, or any other collateral attack.
This waiver shall not be construed to bar an otherwise-preserved claim of ineffective
assistance of counsel or of “prosecutorial misconduct” (as that term is defined by Section

ILB of Ariz. Ethics Op. 15-01 (2015)).

 
No NY NY NY NY NY NY NY NO RB Be Ree Re Re Re el
on KN NK FP WY NY KY DOD OC Fe HT HA FF WD NY KF O&O

Oo co TD HD N BP WW HN

 

Case 4:18-cr-02000-LCK Document 45 Filed 04/22/19 Page 3 of 5

AGREEMENT AS TO FORFEITURE

a. Defendant, Jimmy Watson, Sr., dba JSJ, LLC knowingly and voluntarily
agrees to forfeit all right, title and interest in a 2000 Freightliner Corp. Century, VIN:
IFUYSSZB7YPF05111 and in a 1998 Utility Semi-Trailer, VIN:
1UYVS2536WU266964, with a combined estimated $20,000 equity value.

b. Defendant knowingly and voluntarily agrees not to pursue any filed claims,
and to waive all interest in the asset listed above, in any administrative, civil or criminal
judicial proceeding, whether state or federal, which may be initiated.

c. Defendant knowingly and voluntarily agrees to consent to the entry of orders
of forfeiture for the forfeitable assets and waives the requirements of Federal Rules of
Criminal Procedure, Rule 32.2 regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment.

d. The defendant acknowledges that he understands that the forfeiture of assets is

- part of the sentence that may be imposed in this case and waives any failure by the Court

to advise him/her of this, pursuant to Federal Rule of Criminal Procedure 11(b)(1)(J), at
the time his/her guilty plea is accepted.

e. Defendant knowingly and voluntarily agrees to waive all constitutional, legal,
and equitable defenses to all constitutional and statutory challenges in any manner
(including direct appeal, habeas corpus, any jeopardy defense or claim of double jeopardy,
or any other means), and knowingly and voluntarily agrees to waive any claim or defense
under the Eighth Amendment to the United States Constitution, including any claim of |
excessive fine or punishment, to any forfeiture carried out in accordance with this plea
agreement on any grounds.

f. | Defendant warrants that he is the owner or has an interest in the property listed
above, and knowingly and voluntarily agrees to hold the United States, its agents and
employees harmless from any claims whatsoever in connection with the seizure or

forfeiture of the above-listed asset covered by this agreement.

-3-

 
mo NY NH NY NY NY NY NY YN RH RR Re Re Re Re EE lh
co US] UNC POU LUN GOR ll OOOO OST Di RO QLD

Oo co ND HW BW NY

 

Case 4:18-cr-02000-LCK Document 45 Filed 04/22/19 Page 4of5

g. Defendant knowingly and voluntarily agrees and understands the forfeiture of
the assets listed above shall not be treated as satisfaction of any assessment, fine,
restitution, cost of imprisonment, or any other penalty this Court may impose upon the
defendant in addition to the forfeiture.

9. Factual Basis for Plea:

From April 23, 2018 and continuing through July 17, 2018, defendant JIMMY
WATSON SR. hired J.M., P.C-C., J.P., G.H., C.G., R.H., B.G., and F.J., all who
were unauthorized aliens to drive semi-trucks of merchandize on behalf of
defendant JIMMY WATSON SR. and his companies. Defendant JIMMY
WATSON SR. knew these aliens were unauthorized to enter in the United States or
to work in the United States. Defendant JIMMY WATSON SR. also took steps to
conceal the employment and work of egety of the unauthorized aliens.

Dat Ji ees
ate imyny Watso
Defendant oe

 

DEFENSE ATTORNEY’S APPROVAL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea, including the defendant’s waiver the right to appeal. No assurances,
promises, or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement. I concur
in the entry of the plea as indicated above and on the terms and conditions set forth in this
agreement as in the best interests of my client. 1 agree to make a bona fide effort to ensure

that the guilty plea is entered in accordance with all the requirements of Fed. R. Crim. P.

“Qetages She) O

Agel aa, 22 Robert Monteit, Esq.
Attorney for Defendant

4.

 
o Oo SN DN HH FP WD NY

NO wo NH WN KN NY KH NY HNO KR KR Re Be RB Re Re eS Re
Co UN OUNlCUO BUN DR St ll ONO a eo SOND RO NOH

 

Case 4:18-cr-02000-LCK

I have reviewed this matter and the plea agreement. I agree on behalf of the United

States that the terms and conditions set forth are appropriate and are in the best interests of

justice.

5 OU- L227 7

ate

Document 45 Filed 04/22/19 Page 5of5

GOVERNMENT’S APPROVAL

 

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

Mike Jette
Assistant. U.S. Attorney

 
